DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1-5B, and claims 1-20 in the reply filed on 05/27/2022 is acknowledged. The traversal is on the ground(s) that there is no undue burden on the examiner to search all the claims on the present invention. 
In the spirit of compact prosecution, claims 1-20 are fully examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 08/29/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 14-19 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the primary coils…[and] the secondary coils" in lines 3-4, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 7, 11, 16, and 18-19 also recite similar limitations.
Regarding claim 8, applicant should clarify if “a pair of primary coils and a plurality of secondary coils” refer to “the primary coils” and “the secondary coils” respectively. Similar clarification should be made in claims 9, and 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yerman et al. (U.S. Patent No. 4,959,630).
With respect to claim 1, Yerman et al., hereinafter referred to as “Yerman,” teaches a planar transformer (Fig. 1), comprising: 
a flexible insulating substrate 14 having a first surface (upper surface) and a second surface (lower surface) on an opposite side with respect to the first surface; and 
a plurality of coils 10 and or 12 formed side by side on the first surface and the second surface of the flexible insulating substrate such that each of the coils includes a spiral-shaped wiring, 
wherein the flexible insulating substrate has a plurality of bending portions 40-44’ formed such that the flexible insulating substrate is configured to be folded at the bending portions and stack the plurality of coils one another (col. 4, lines 26-35, and col. 5, lines 39-44).
With respect to claims 2, and 20, Yerman teaches the planar transformer according to claims 1, and 13, respectively, wherein the plurality of coils includes a pair of primary coils 20 and 22 and a plurality of secondary coils 30 formed on the flexible insulating substrate between the pair of primary coils such that the flexible insulating substrate is configured to be folded at the bending portions and stack the secondary coils between the pair of the primary coils (col. 4, lines 30-39, col. 5, lines 1-5, and 39-44).
With respect to claim 3, Yerman teaches the planar transformer according to claim 2, wherein the flexible insulating substrate is configured to be folded at the bending portions such that each of the primary coils 10 faces an outermost secondary coil 12 formed on one of the first surface and the second surface which is on an opposite side with respect to the other one of the first surface and the second surface on which the primary coils are formed (col. 4, lines 30-39, col. 5, lines 1-5, and 39-44).
With respect to claim 12, Yerman teaches the planar transformer according to claim 1, wherein the flexible insulating substrate has a plurality of circular cut-out portions 16 formed at center portions of the plurality of coils respectively such that the plurality of circular cut-out portions is configured to accommodate an iron core 50 when the flexible insulating substrate is folded at the bending portions (see Fig. 3, col. 6, lines 20-26).
With respect to claim 13, Yerman teaches the planar transformer according to claim 12, further comprising: 
the iron core inserted through the plurality of circular cut-out portions of the flexible insulating substrate (see Fig. 3, col. 6, lines 20-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yerman, as applied to claims 1, 3, and 12 above, in view of Roshen (U.S. Patent No. 5,381,124).
With respect to claims 4 and 16, Yerman teaches the planar transformer according to claims 3 and 15, respectively, further comprising: 
a plurality of output terminals 34 and 36 formed on the one of the first surface and the second surface of the flexible insulating substrate such that the plurality of output terminals is connected to the secondary coils (col. 5, lines 12-14). Yerman does not expressly teach
a plurality of input terminals formed on one of the first surface and the second surface of the flexible insulating substrate such that the plurality of input terminals is connected to the primary coils.
 Roshen teaches a planar transformer (FIG. 5) comprising:
a plurality of input terminals 58 and 59 formed on one of the first surface and the second surface of the flexible insulating substrate 54 such that the plurality of input terminals is connected to the primary coils 50 (col. 4, lines 23-27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the input terminals as taught by Roshen to the planar transformer of Yerman to provide ease of connection to an external circuit (col. 5, lines 39-43).
With respect to claims 5, 10, and 17, Yerman in view of Roshen teaches the planar transformer according to claims 4, 7, and 16, respectively, wherein the output terminals and the input terminals are formed close to one of the pair of primary coils (Yerman, col. 4, lines 65-68, and col. 5, lines 12-14; Roshen, col. col. 4, lines 23-27, and lines 32-38).
With respect to claims 6, 11, and 18, Yerman teaches the planar transformer according to claims 1, 7, and 12, respectively, further comprising: 
a plurality of output lines 34 and 36 formed on the one of the first surface and the second surface of the flexible insulating substrate such that the plurality of output lines is connected to the secondary coils (col. 5, lines 12-14). Yerman does not expressly teach
a plurality of input lines formed on one of the first surface and the second surface of the flexible insulating substrate such that the plurality of input lines is connected to the primary coils; and
wherein the flexible insulating substrate has a rectangular shape having a pair of short sides and a pair of long sides such that the plurality of input lines is formed along one of the pair of long sides and that the plurality of output lines is formed along the other one of the pair of long sides.
Roshen teaches a planar transformer (FIG. 5) comprising:
a plurality of input lines 58 and 59 formed on one of the first surface and the second surface of the flexible insulating substrate 54 such that the plurality of input lines is connected to the primary coils 50; and
wherein the flexible insulating substrate has a rectangular shape having a pair of short sides (width) and a pair of long sides (length) such that the plurality of input lines (connection between terminals 58 and 59 to primary coils 50) is formed along one of the pair of long sides and that the plurality of output lines is formed along the other one of the pair of long sides (col. 4, lines 23-27). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the input terminals as taught by Roshen to the planar transformer of Yerman to provide ease of connection to an external circuit and or to provide the required space for the primary and secondary coils (col. 5, lines 39-43).
With respect to claims 7 and 19, Yerman teaches the planar transformer according to claims 1 and 12, further comprising: 
a plurality of output terminals 34 and 36 formed on the second surface of the flexible insulating substrate such that the plurality of output terminals is connected to the secondary coils (col. 5, lines 12-14). Yerman does not expressly teach
 a plurality of input terminals formed on the second surface of the flexible insulating substrate such that the plurality of input terminals is connected to the primary coils; and 
wherein the plurality of input terminals and the plurality of output terminals are positioned to mount a power supply substrate to the second surface of the flexible insulating substrate.
Roshen teaches a planar transformer (FIGs. 5 and 13) comprising:
a plurality of input terminals 58 and 59 formed on the second surface of the flexible insulating substrate 54 such that the plurality of input terminals is connected to the primary coils 50; and 
wherein the plurality of input terminals and the plurality of output terminals 40-44 are positioned to mount a power supply substrate (not expressly shown) to the second surface of the flexible insulating substrate  (col. 4, lines 23-27, and col. 5, lines 30-43). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the input and output terminals as taught by Roshen to the planar transformer of Yerman to provide ease of connection to an external circuit (col. 5, lines 39-43).
With respect to claims 8 and 14, Yerman in view of Roshen teaches the planar transformer according to claims 7 and 12, respectively, wherein the plurality of coils includes a pair of primary coils 20 and 22 and a plurality of secondary coils 30 formed on the flexible insulating substrate between the pair of primary coils such that the flexible insulating substrate is configured to be folded at the bending portions and stack the secondary coils between the pair of the primary coils (Yerman, col. 4, lines 30-39, col. 5, lines 1-5, and 39-44).
With respect to claims 9 and 15, Yerman in view of Roshen teaches the planar transformer according to claim 8, wherein the flexible insulating substrate is configured to be folded at the bending portions such that each of the primary coils faces an outermost secondary coil formed on one of the first surface and the second surface which is on an opposite side with respect to the other one of the first surface and the second surface on which the primary coils are formed (Yerman, col. 4, lines 30-39, col. 5, lines 1-5, and 39-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837